Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 1 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 2 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 3 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 4 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 5 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 6 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 7 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 8 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 9 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 10 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 11 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 12 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 13 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 14 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 15 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 16 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 17 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 18 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 19 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 20 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 21 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 22 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 23 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 24 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 25 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 26 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 27 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 28 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 29 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 30 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 31 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 32 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 33 of 34
Case 3:18-cv-01865-RS Document 130 Filed 12/28/18 Page 34 of 34
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 1 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 2 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 3 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 4 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 5 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 6 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 7 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 8 of 9
Case 3:18-cv-01865-RS Document 130-1 Filed 12/28/18 Page 9 of 9
Case 3:18-cv-01865-RS Document 130-2 Filed 12/28/18 Page 1 of 6
Case 3:18-cv-01865-RS Document 130-2 Filed 12/28/18 Page 2 of 6
Case 3:18-cv-01865-RS Document 130-2 Filed 12/28/18 Page 3 of 6
Case 3:18-cv-01865-RS Document 130-2 Filed 12/28/18 Page 4 of 6
Case 3:18-cv-01865-RS Document 130-2 Filed 12/28/18 Page 5 of 6
Case 3:18-cv-01865-RS Document 130-2 Filed 12/28/18 Page 6 of 6
Case 3:18-cv-01865-RS Document 130-3 Filed 12/28/18 Page 1 of 2
Case 3:18-cv-01865-RS Document 130-3 Filed 12/28/18 Page 2 of 2
Case 3:18-cv-01865-RS Document 130-4 Filed 12/28/18 Page 1 of 3
Case 3:18-cv-01865-RS Document 130-4 Filed 12/28/18 Page 2 of 3
Case 3:18-cv-01865-RS Document 130-4 Filed 12/28/18 Page 3 of 3
         Case 3:18-cv-01865-RS Document 130-5 Filed 12/28/18 Page 1 of 1




                                 CERTIFICATE OF SERVICE
Case Name:       State of California, et al. v.           No.    3:18-cv-01865
                 Wilbur L. Ross, et al.

I hereby certify that on December 28, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
TRIAL DECLARATION OF BERNARD L. FRAGA, PH.D.

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 28, 2018, at Sacramento,
California.


               Eileen A. Ennis                                  /s/ Eileen A. Ennis
                  Declarant                                          Signature

SA2018100904
